LEAR, Judge.
This is a companion case, consolidated for trial, with the case of Johnson et ux. v. Allstate Insurance Company and State Farm Mutual Automobile Insurance Company, 208 So.2d 728.
As a result of this accident, Mrs. Randolph suffered injury to her left shoulder and a sprain of the lumbosacral spine. These injuries required therapy, shoulder injections and the wearing of a medical corset. Mrs. Randolph was not discharged from medical care until October 25, 1966, some five months after the accident.
The trial court concluded that the undisputed medical testimony warranted an award in favor of Mrs. Randolph in the sum of $2,250.00 as just compensation for her pain and suffering, together with an award of $212.50 for medical expenses actually incurred. Finding no error, this court affirms.
Affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.